1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO CARRANZA,              )                 Case No.: 1:18-cv-01394 - JLT
                                      )
12            Plaintiff,              )                 ORDER REMANDING THE MATTER
                                      )                 PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13       v.                           )                 § 405(g)
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                 ORDER DIRECTING ENTRY OF JUDGMENT IN
                                      )                 FAVOR OF PLAINTIFF GUILLERMO
15            Defendant.              )                 CARRANZA AND AGAINST DEFENDANT, THE
                                      )                 COMMISSIONER OF SOCIAL SECURITY
16                                    )

17          On July 31, 2019, Plaintiff and the Commissioner of Social Security stipulated to a voluntary
18   remand of Plaintiff’s Social Security appeal, for “the Commissioner [to] conduct any necessary further
19   proceedings and issue a new decision. (Doc. 16 at 1) Further, the parties stipulated for the matter to be
20   remanded under sentence four of 42 U.S.C. § 405(g), and request final judgment be entered in favor of
21   Plaintiff. (Id. at 1-2) Based upon the stipulation of the parties, the Court ORDERS:
22          1.      The matter is REMANDED under four of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Guillermo
24                  Carranza against Defendant, the Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     August 1, 2019                              /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
